Citation Nr: 0907376	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  06-07 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1963 to September 1965.  These matters are before 
the Board of Veterans' Appeals (Board) on appeal from a June 
2005 rating decision of the New York, New York Department of 
Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for bilateral 
hearing loss is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if any action on his part is required.


FINDING OF FACT

The evidence does not show that the Veteran has a current 
tinnitus disability.


CONCLUSION OF LAW

Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 159(b)(1)(including, as amended May 30, 2008, 73 Fed. Reg. 
23353 (April 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The notice requirements of the VCAA 
apply to all 5 elements of a service connection claim, 
including the rating assigned and the effective date of the 
award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Veteran was advised of VA's duties to notify and assist 
in the development of the claim.  By VCAA letters of March 
2004 and June 2005, he was informed of the evidence and 
information necessary to substantiate that claim; the 
evidence VA was responsible for providing; and the evidence 
he was responsible for providing.  This notice was issued 
prior to the RO determination in June 2005 denying service 
connection.  He has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way.  Specifically, while he was not advised of the criteria 
for rating tinnitus, or those governing effective dates of 
awards, he is not prejudiced by such omission (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)).  Rating and effective date criteria have no 
significance unless service connection is allowed; this 
decision denies service connection. 

The Veteran's service treatment records (STRs) are 
unavailable. In such circumstances, VA has a well-established 
heightened duty to assist.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  As the Veteran has not alleged that he was seen 
or treated for tinnitus in service, there are no alternate 
source records to pursue.  The RO arranged for a VA 
examination in April 2004.  The Veteran has not identified 
any pertinent records that remain outstanding.  VA's duty to 
assist is met.
B.	Factual Background

The Veteran's DD Form 214 shows that he served in the 
Republic of Vietnam from May 1965 to September 1965.  His 
military occupational specialty (MOS) reflects that he worked 
in supply.  

In his February 2004 claim seeking service connection for 
tinnitus, the Veteran alleged that such disability resulted 
from noise exposure in Vietnam.  He indicated that he was 
attached to the 173rd Air Cavalry and was exposed to 
helicopter engine noise on the flight line, as well as 
gunfire noise and noise from mortar and rocket attacks on the 
base. 

On April 2004 VA audiological evaluation, the Veteran related 
that he had worked for roughly 30 years as an auto worker, an 
occupation which the examiner noted would very likely have 
involved significant noise exposure.  The Veteran indicated 
that he had experienced tinnitus in the past, but had not 
experienced any symptoms in the past year. 
 
C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In order to prevail on the issue of service 
connection, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance between positive and 
negative evidence on a material issue in contention, the 
benefit of the doubt in resolving each such issue must be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  VA is responsible for determining, in light of all 
the evidence presented, whether that evidence supports the 
claim, or is in relative equipoise, with the appellant 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Compensation for disability claims is limited to those claims 
showing a present disability, that is, one which exists on or 
after the date the claimant's application is filed.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 
Degmetich v. Brown, 104 F.3d 1332 (Fed. Cir. 1997).  The 
requirement of a current disability may be met by evidence of 
symptomatology at the time of filing or at any point during 
the pendency of the claim.  McClain v. Nicholson, 21 Vet. 
App. 319, 323 (2007).

The threshold question here, as in any claim seeking service 
connection is whether or not the Veteran actually has the 
disability for which service connection is sought.  In the 
absence of proof of present (at any time during the pendency 
of the claim, See Mcclain, supra) disability, there can be no 
valid claim of service connection,  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  The Veteran's claim of service 
connection for tinnitus was filed in February 2004.  On April 
2004 VA audiological evaluation scheduled in conjunction with 
the instant claim, the Veteran advised that while he had 
experienced tinnitus in the past, he had not had any tinnitus 
symptoms during the prior year.  He has not since then 
indicated that he was seen or evaluated for tinnitus or 
identified any treatment or evaluation provider whose records 
might establish that he has tinnitus.  Notably, tinnitus is a 
disability for which the diagnosis is clinically established 
based essentially on subjective complaints.  By the Veteran's 
own account, he has not had such symptoms of tinnitus at any 
time during the pendency of the claim.  Accordingly, the 
threshold requirement for establishing service connection for 
tinnitus (competent evidence that the veteran has such 
disability) is not met, and service connection for such 
disability must be denied.  See Brammer, supra.  


ORDER

Service connection for tinnitus is denied.
REMAND

While the notice provisions of the VCAA appear to be 
satisfied as to the claim of service connection for bilateral 
hearing loss, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the Veteran in the development of the facts 
pertinent to his claim.  See 38 C.F.R. § 3.159.  The 
Veteran's STRs are irretrievably lost; in such circumstances, 
VA has a heightened duty to assist him by obtaining other 
medical records which may be relevant to his claim.  O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).

Based on whispered and spoken voice findings at the time of 
the 1996 VA examination, there is evidence that the Veteran 
has had some hearing loss for at least 8 years prior to the 
filing of his claim.  The Veteran's claim of service 
connection for hearing loss notes that he was examined (and 
possibly treated) for hearing loss at the Albany VA Medical 
Center approximately 3 years prior to the filing of the 
claim.  In light of VA's heightened duty to assist the 
Veteran in this case, and because VA medical records are 
constructively of record, those records must be sought and 
secured for the record before a definitive determination can 
be rendered in this matter.  Notably, there is also evidence 
in the record of possible post-service occupational noise 
exposure in the course of the Veteran's employment by Ford 
Motor Company (suggesting that there may be additional 
outstanding records containing information pertinent to this 
claim).  Reports of any evaluation or treatment the Veteran 
received for hearing loss in the scope of his employment 
should be secured and associated with his claims file.  

On April 2004 VA examination, audiometry revealed the Veteran 
has a bilateral hearing loss disability by VA standards.  
38 C.F.R. § 3.385.  However, the examiner did not have the 
Veteran's service treatment records or any other records 
relating to hearing loss to review and stated that he could 
not "determine the etiology of the Veteran's hearing loss 
without resorting to mere speculation."  If pertinent 
additional evidence is secured, the record may present a 
factual background that is adequate for a nexus opinion.  

Accordingly, the case is REMANDED for the following:
1.  The RO should ask the Veteran to 
identify all sources of private and/or VA 
evaluation and/or treatment he has 
received for hearing loss since his 
discharge from service, specifically 
including any evaluations of hearing 
acuity conducted in the scope of his 
employment and the dates of his 
audiometric evaluations at the Albany New 
York VA Medical Center, and to provide any 
releases necessary for VA to secure 
records of any private evaluation.  (If he 
did not have any hearing evaluations in 
the scope of his employment, he should so 
indicate.)  The RO should obtain for the 
record copies of the complete records of 
all such evaluation and treatment from all 
identified sources.  

2.  The RO should then arrange for any 
further development (examination for a 
nexus opinion, e.g.) that is suggested by 
the results of that sought above.  

3.  The RO should then re-adjudicate the 
claim of service connection for bilateral 
hearing loss.  If it remains denied, the 
RO should issue an appropriate 
supplemental statement of the case and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner. 


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


